Name: Decision No 1/91 of the ACP-EEC Customs Cooperation Committee of 23 January 1991 derogating from the definition of the concept of 'originating products' to take account of the special situation of Lesotho with regard to its production of certain garments
 Type: Decision
 Subject Matter: leather and textile industries;  international trade;  Africa
 Date Published: 1991-03-20

 Avis juridique important|21991D0320(01)Decision No 1/91 of the ACP-EEC Customs Cooperation Committee of 23 January 1991 derogating from the definition of the concept of 'originating products' to take account of the special situation of Lesotho with regard to its production of certain garments Official Journal L 073 , 20/03/1991 P. 0032 - 0033DECISION No 1/91 OF THE ACP-EEC CUSTOMS COOPERATION COMMITTEE of 23 January 1991 derogating from the definition of the concept of 'originating products` to take account of the special situation of Lesotho with regard to its production of certain garments (91/145/EEC) THE ACP-EEC CUSTOMS COOPERATION COMMITTEE, Having regard to the Fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989, Having regard to Decision No 2/90 of the ACP-EEC Council of Ministers of 27 February 1990 on the transitional measures to be applied from 1 March 1990 (1), and in particular Article 2 (1) thereof, Whereas Article 31 of Protocol No 1 to the Convention concerning the definition of the concept of 'originating products` and methods of administrative cooperation makes provision for derogations to be made from the said Protocol by the Customs Cooperation Committee, in particular to facilitate the development of existing industries or the creation of new industries; Whereas the ACP States have submitted a request from the Government of Lesotho for a derogation from the definition set out in Protocol No 1 in respect of certain garments; Whereas the requested derogation is justified under the relevant provisions of Protocol No 1 and it cannot cause serious injury to an established Community industry, provided that certain conditions relating to quantities, surveillance or duration are respected, HAS DECIDED AS FOLLOWS: Article 1 Notwithstanding the special provisions of Annex II to Protocol No 1, the products listed in the Annex to this Decision manufactured in Lesotho shall be considered as originating in the ACP States subject to the following conditions. Article 2 The derogation provided for in Article 1 shall relate to products exported from Lesotho to the Community between 1 March 1990 and 28 February 1993. Article 3 The competent authorities of Lesotho shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 1 and shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR. 1 have been issued pursuant to this Decision. Article 4 The ACP-States, the Community and the Member States shall be bound, each to the extent to which it is concerned, to take the measures necessary to implement this Decision. Article 5 This Decision shall enter into force on the day of its adoption. Done at Brussels, 23 January 1991. For the ACP-EEC Customs Cooperation Committee The Chairmen Carlos MUÃ OZ BETEMPS Ernest S. MPOFU ANNEX >TABLE>